Citation Nr: 0510207	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
venereal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of venereal disease.

In June 2001, the veteran wrote that he wanted pursue a claim 
of entitlement to service connection for a nervous disorder, 
claimed as secondary to venereal disease.  No action has been 
taken thus far.  The matter is referred to the RO for the 
appropriate development.  (This claim was denied by the Board 
in April 1981.)

In November 2003, the Board remanded the case, and directed 
the RO to schedule the veteran for a hearing.  By letter 
dated in January 2004, the RO scheduled the veteran to appear 
at a hearing scheduled February 26, 2004.  The veteran 
canceled the hearing.  As such, no additional action is 
required.


FINDINGS OF FACT

1.  By final decision issued in April 1981, the Board denied 
the claim of entitlement to service connection for the 
claimed residuals of venereal disease.

2.  Since April 1981, the RO has received VA and non-VA 
medical reports, noting that the veteran has received 
treatment for symptoms suggestive of a venereal disease.

3.  Although new, the evidence, by itself or when considered 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.




CONCLUSIONS OF LAW

1.  The April 1981 Board decision which denied service 
connection for residuals of a venereal disease is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
venereal disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By decision issued in April 1981, the Board denied the 
veteran's claim for service connection for a venereal 
disease.  In the decision, the Board found that although the 
veteran was treated for chancroid on two occasions during 
service, that exposure did not result in residual pathology 
or chronic disability.  The Board added that the veteran did 
not have manifestations attributable to chanchroid or other 
venereal disease attributable to active service.  In reaching 
its decision, the Board considered 38 U.S.C. § 331, which 
generally stated that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by peacetime service, now codified as 38 U.S.C.A. 
§ 1131 (West 2002), and the following evidence.

?	The veteran's service medical records, showing in 
September 1957, he was treated for a chancroid on the 
penis, and in January 1958 he received treatment for an 
ulcer on his penis.  Laboratory testing was positive for 
Haemophilus Ducrey's bacilli, but routine flocculation 
testing was negative.  Separation from service 
examination was noted as normal, although the veteran 
reported that he had been treated for a venereal 
disease.

?	A July 1978 VA examination report, wherein the veteran 
recalled that he had received treatment for a venereal 
disease during service and attributed it to a 
psychiatric disorder.

?	An August 1978 VA urologic consultation report, noting 
normal clinical findings except for an elongated 
prepuce.

?	A June 1979 medical statement from J.S., M.D., noting 
that the veteran had a penile ulcer.

?	A transcript of a hearing held in November 1979, wherein 
the veteran recalled that he was treated for venereal 
disease in 1957 and 1958, and that he continued to 
experience recurrences after service.  

In November 2000 the RO received the veteran's informal 
claim, seeking service connection for venereal disease.  
Except as provided in section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 20.1105.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, this appeal is decided under the 
older version of the regulations.]

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since April 1981 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Since April 1981, VA has received the following evidence:

?	A June 1979 VA Medical Certificate and History Report, 
noting that the veteran reported complaints of a history 
of venereal disease, and that objective findings 
revealed an ulcer or a lesion.  The assessment was rule 
out venereal disease.

?	An October 2000 handwritten report, in which it was 
noted that the veteran complained of genital swelling, 
pruritus, and pain, and noted that the last episode 
occurred fifteen years earlier.  

?	A VA examination report dated in August 2001, noting 
that clinical findings were normal.  The diagnoses were 
status post chancroid by history, post-inflammatory hypo 
and hyperpigmentation.  The examiner also commented that 
the clinical history of the veteran was suggestive of 
recurrent herpes symptoms.  Chancroid, if adequately 
treated does not recur, unless there is re-infection.  
Herpes symptoms may recur intermittently and there is no 
cure.  

The above-discussed evidence is new, as it was not of record 
when the Board denied the claim in April 1981.  The evidence 
is not material.  The newly received evidence does not 
demonstrate that the veteran's current manifestations are 
attributable to the in-service chanchroid episodes, nor does 
it attribute any other claimed venereal disease, herpes, if 
present, to active service.  The evidence merely shows that 
many years post service the veteran has received treatment 
for ulcers or lesions on the genitals.  Further, although the 
veteran asserts that he has received treatment for a venereal 
disease since service, and relates his current symptoms to 
service, his lay assertions, alone, are insufficient to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  
The newly received evidence, by itself or when considered 
with previously assembled is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, since April 1981 new and material evidence 
has not been submitted.  The appeal is denied.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100, 
20.1104.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA eliminated the well-grounded claim requirement, 
expanded the duty of VA to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and enhanced its duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in December 2001, Statement of the Case 
dated in April 2002, and VA letter dated in April 2001, VA 
apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  In the April 2001 letter, VA told 
the veteran that to substantiate his claim, he needed to 
demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
must submit new evidence, i.e., evidence that is being 
submitted to VA for the first time.  VA also told the veteran 
that the evidence must be material, i.e., bear directly and 
substantially upon the issue for consideration.  The evidence 
could be medical information and/or evidence, lay statements, 
or similar evidence.  VA also told the veteran that it would 
assist him with obtaining medical records.  Although the 
April 2001 correspondence was returned as undeliverable, the 
letter was reissued in May 2001.  The record reflects that 
the veteran received the reissued correspondence.  VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with active duty, 
reports of VA examinations dated from 1978 to 2001; VA 
outpatient treatment reports dated in 1979; and private 
medical report dated in 1979 and 2000.  The veteran was 
furnished medical release of information forms and, in 
essence, told to inform VA of any additional dates and places 
of treatment, as well as any other pertinent information or 
evidence in the veteran's control.  Neither the veteran nor 
his representative has identified any outstanding evidence 
which could be used to support the issue on appeal.  VA has 
met its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of 
venereal disease; the appeal is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


